Citation Nr: 0913747	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-38 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1988 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law 
Judge at a central office hearing in May 2008.  A transcript 
of the hearing is of record.

In August 2008, the Board remanded this matter to the RO as 
the issue was inextricably intertwined with the claims the 
Board granted in its August 2008 decision.  The Board 
requested the RO to assign the disability ratings to the 
claims that were granted service connection and thereafter to 
readjudicate the Veteran's claim for TDIU.  After 
accomplishing the requested action, the RO continued the 
denial of the claim (as reflected in the August 2008 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board finds that the record 
is insufficient to determine whether the Veteran is entitled 
to TDIU.  

VA regulation provides that if the schedular rating is less 
than total, as in this case, a total disability evaluation 
can be assigned based on individual unemployability if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
provided that he has one service-connected disability rated 
at 60 percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher.  38 
C.F.R. § 4.16(a).  Veterans unable to secure and follow a 
substantially gainful occupation due to service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  In cases where the schedular criteria are not met, 
an extraschedular rating is for consideration.  38 C.F.R. § 
3.321.

The Veteran is currently service-connected for PTSD, 
evaluated as 70 percent disabling; chronic fatigue syndrome 
(Gulf War) with joint pain, evaluated as 10 percent disabling 
and gastroesophageal reflux disease, evaluated as 20 percent 
disabling.  Therefore, the criteria for a total disability 
rating under the provisions of 38 C.F.R. § 4.16(a) are met.  

Nevertheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Thus, the Board must evaluate whether there are circumstances 
in the Veteran's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, solely due to 
the Veteran's service-connected disabilities.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that throughout most of this appeal, the 
Veteran was in prison.  He underwent a VA examination for 
PTSD in March 2003 and December 2004 and he underwent VA 
examinations for his joint pain, chronic fatigue syndrome and 
digestive condition in March 2003.  The VA examiner for PTSD 
in March 2003 noted that the Veteran had serious impairment 
in social and occupational functioning.  However, she did not 
state where he was unable to follow a substantially gainful 
occupation due to his PTSD.  The VA examiner for PTSD in 
December 2004 specifically stated that his PTSD symptoms have 
caused some constriction in his employment in the highly 
structured prison system.  However, he asserted that it was 
not possible to assess the impact of PTSD on the Veteran's 
employability in the outside environment because there was 
little data to go on and it would be speculative.  The 
examiner did note that the Veteran had a significant degree 
of PTSD symptoms that would have a significant affect on his 
employability.  The Board also observes that the medical 
records including the VA examinations in March 2003 for his 
other service-connected disabilities do not adequately 
address the affect of these disabilities on his employment.  
Thus, the Board finds that the Veteran should be provided 
with a VA examination to determine if he is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	A VA examination should be conducted to 
determine whether the Veteran's 
service-connected disabilities, alone, 
render him unable to engage in 
substantially gainful employment.  The 
opinion should include a description of 
the overall effect of his service-
connected disabilities on potential 
employment.  The opinion should state 
whether the Veteran's service-connected 
disabilities, alone, render him 
unemployable, with an explanation.  

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to TDIU, based on 
a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




